OPINION — AG — ** SALES TAX — FARM MACHINERY ** THE OKLAHOMA TAX COMMISSION RULE THAT APPLIED THE 68 Ohio St. 1305 [68-1305](C) EXEMPTION ONLY TO FARM MACHINERY THAT OPERATES WITH A MOVABLE PART OR PARTS IS CONTRARY TO THE LANGUAGE OF THE STATUTE AND TO THE INTENT OF THE LEGISLATURE. (LIVESTOCK FARM EQUIPMENT) CITE: 68 Ohio St. 1304 [68-1304], ARTICLE V, SECTION 57 (DANIEL J. GAMINO) --- SEE: OPINION NO. 88-033 (1989) --- ABOVE OPINION CITE WRONG: SEE: 80-033A ** SEE: OPINION NO. 78-241 (1978) **